DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-18 of this application is patentably indistinct from claim 1 of Application No.17/379,899 and claims 1-2 of Application No.17/468,587. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the following reasons:

In claims 1, 7, and 13, risk criteria and match the secondary asset search parameters.
In claims 2, 8, and 14, abstract token, abstract store, and generating code.
In claims 3, 9, and 15, risk factors.
In claims 4, 10, and 16, scored according to risk factors.
In claims 5, 11, and 17, monetize first asset portfolio.
In claims 6, 12, and 18, monetized in a manner like traditional commercial paper.  In addition, “like” is indefinite. 
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tautenhan (2019/0005595).

Tautenhan discloses:

As per claim 1, a distributed network for executing asset purchase transactions, the network configured to execute transactions between special purpose trust accounts and a platform for listing assets, said network comprising: at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio; autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters; receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset; and execute said smart contract and record ownership information related to the secondary asset.  (para.61-66—automation of transactions of patents between buyers and sellers; searching database, and matching; executing smart contract and recording ownership)

As per claims 2, 8, and 14, wherein said smart contract is created by locating an open source contract, defining an abstract token of said contract, defining an abstract store of said contract, generating code for use with said contract and implementing said contract.  (para.142—tokenization)

As per claims 3, 9, and 15, wherein said risk criteria are indicative of risk factors associated with said first asset portfolio.  (para.125-129—discusses risks)

As per claims 4, 10, and 16, wherein said first asset portfolio is scored according to risk factors and wherein said risk factors are taken into account for establishing a valuation associated with said smart contract.   (para.125-129—discusses risks)

As per claims 5, 11, and 17, wherein said valuation is used to monetize said first asset portfolio.  (para.139—monetize)

As per claims 6, 12, and 18, wherein said first asset portfolio or said secondary asset are monetized in a manner like traditional commercial paper.  (para.139—monetize)

As per claim 7, a method for providing a distributed network for executing asset purchase transactions, the network configured to execute transactions between special purpose trust accounts and a platform for listing assets, said network comprising: -3-Application No. 17/011,845 at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio; autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters; receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset; and execute said smart contract and record ownership information related to the secondary asset.   (para.61-66—automation of transactions of patents between buyers and sellers; searching database, and matching; executing smart contract and recording ownership)

As per claim 13, a distributed peer to peer network for executing asset purchase transactions, the network configured to execute transactions between special purpose trust accounts and a platform for listing assets, said network comprising: at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; -5-Application No. 17/011,845 said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio; autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters; receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset; and execute said smart contract and record ownership information related to the secondary asset, so that secondary assets may be tradeable on an open source platform to enable owner optimization of monetization of secondary assets.   (para.61-66—automation of transactions of patents between buyers and sellers; searching database, and matching; executing smart contract and recording ownership)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  For example, 20180285996 discloses managing intellectual property using blockchain and 20200334773 utilizes smart contracts and blockchain for intellectual property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691